Citation Nr: 0531405	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation at the current rate provided in 
38 U.S.C.A. § 1114(j) as of January 28, 1988, for a 100 
percent evaluation for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for PTSD 
on January 28, 1988, and service connection was denied in an 
April 1988 rating decision.  The veteran appealed, and the 
claim was denied by the Board in a March 1994 decision.

2.  In May 2002, the Board determined that the March 1994 
Board decision denying service connection for PTSD should be 
revised on the basis of clear and unmistakable error.  As a 
result, the March 1994 Board decision was revised to order 
the grant of service connection for PTSD.

3.  By rating decision in October 2002, the RO assigned an 
initial evaluation of 100 percent from the date of claim, 
January 28, 1988, and in a letter accompanying that decision, 
the veteran was notified of his monthly entitlement amount, 
the payment start dates for each change in amount, and the 
reason for the change.  After the veteran notified the RO of 
information concerning his dependents, the amounts were 
adjusted and he was notified of these changes in a June 2003 
letter.

4.  The veteran was retroactively paid according to the 
specific monthly entitlement amounts specified by statute at 
38 U.S.C.A. § 1114, ranging from $1,496 monthly beginning on 
February 1, 1988, to $2,318 monthly, beginning on December 1, 
2002.  The veteran was paid the amount of $2,163 for the 
period beginning December 1, 2001, through November 30, 2002.


CONCLUSION OF LAW

The veteran is not entitled to payment of compensation at the 
monthly rate of $2,163, plus additional amounts for 
dependents, for the period prior to December 1, 2001 (from 
January 28, 1988 through November 30, 2001).  38 U.S.C.A. 
§§ 1114(j), 5109A(b) (West 2002); 38 C.F.R. § 3.105(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran filed a claim for service 
connection for PTSD on January 28, 1988, and service 
connection was denied in an April 1988 rating decision.  The 
veteran appealed, and the claim was denied by the Board in a 
March 1994 decision.  In May 2002, the Board determined that 
the March 1994 Board decision denying service connection for 
PTSD should be revised on the basis of clear and unmistakable 
error.  As a result, the March 1994 Board decision was 
revised to order the grant of service connection for PTSD.

By rating decision in October 2002, the RO assigned an 
initial evaluation of 100 percent from the date of claim, 
January 28, 1988, and in a letter accompanying that decision, 
the veteran was notified of his monthly entitlement amount, 
the payment start dates for each change in amount, and the 
reason for the change.  After the veteran notified the RO of 
information concerning his dependents, the amounts were 
adjusted and he was notified of these changes in a June 2003 
letter.  The veteran was retroactively paid according to the 
specific monthly entitlement amounts specified by statute at 
38 U.S.C.A. § 1114, ranging from $1,496 monthly beginning on 
February 1, 1988, to $2,318 monthly, beginning on December 1, 
2002.  The letter disclosed that the yearly increases 
resulted from legislative adjustment on December 1st of each 
year.  The veteran was paid the amount of $2,163 for the 
period beginning December 1, 2001, through November 30, 2002.

The veteran's attorney contends that 38 U.S.C.A. § 1114(j) 
entitles the veteran to $2,163 per month, plus any additional 
amounts for dependents, from January 28, 1988.  He asserts 
that the plain language of that statute, "if and while the 
disability is rated as total the monthly compensation shall 
be $2,163", requires VA to compensate the veteran at the 
$2,163 rate from January 28, 1988, because the rating action 
awarding the benefit sought occurred in 2002, when the higher 
rate was in effect.

The rates of disability compensation payable to veterans are 
established by Congress and recorded in the United States 
Code at 38 U.S.C.A. § 1114.  These rates are periodically 
adjusted by Congress, usually on an annual basis.  The 
current version of 38 U.S.C.A. § 1114(j), providing for 100 
percent disability to be payable at $2,193 monthly, was made 
effective by Congress "on December 1, 2001."  Pub. L. No. 
107-94, Section 7, 115 Stat. 902 (Dec. 21, 2001).  In 
previous years, Congress consistently specified the actual 
effective dates for amendments to Section 1114.

Although the veteran's attorney argues that the "plain 
language" of 38 U.S.C.A. § 1114(j) requires payment at the 
dollar amount written into the version of the statute in 
effect at the time the October 2002 rating decision was 
issued, the Board notes that such argument has been 
specifically considered and rejected by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  In the 
Sandstrom case, the Federal Circuit held that such an 
argument would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a waiver of 
sovereign immunity and as an expression of a willingness to 
compensate veterans disadvantaged by a [clear and 
unmistakable error] in real, rather than nominal, dollars.  
This argument fails because § 1114 does not address the issue 
of retroactive payments, much less provide a clear, explicit 
waiver of the government's sovereign immunity from interest 
payments accruing to retroactive payments.  Sandstrom v. 
Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom, as in this case, the veteran was awarded past 
due benefits.  Also as in this case, the veteran in Sandstrom 
argued that VA had erroneously calculated the rate of his 
retroactive benefits during the time period in question by 
applying the monthly rate in effect for the initial year (in 
that case, 1969), then increasing the monthly amount due by 
the amount authorized by statute during that time period.  
The veteran in Sandstrom asserted that the amount should have 
been calculated according to the current rate, so that the 
1996 correction made in that case would have had the "same 
effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a), as if the decision had been made in 1969.  The 
Federal Circuit rejected his arguments and held that VA's 
decision to pay in nominal dollars was legally correct.  The 
Board finds that the facts in the instant case fall squarely 
within the holding of the Federal Circuit in Sandstrom.

The Board is bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the Chief Legal 
Officer of the Department.  38 U.S.C.A. § 7104(c).  It is 
clear that the law with respect to monetary amounts payable 
to veterans for service-connected disability does not provide 
a basis to award the benefit sought by the veteran.  Thus, 
the appeal must be denied.  Where, as here, the law and not 
the evidence is dispositive of an veteran's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 30 (1994).

In addition, the Board finds that the Veterans Claims 
Assistance Act of 2000 (VCAA) does not affect the issue on 
appeal.  In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the enactment of VCAA does not affect 
matters on appeal when the question is limited to one of 
statutory interpretation.  See also Smith v. Gober, 15 Vet. 
App. 227 (2000) (holding that VCAA did not affect the issue 
presented of whether a Federal statute allows the payment of 
interest on past due payments).

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance. 
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R. 
§ 3.159(d).  The RO took appropriate steps in developing this 
claim and no other development is warranted because the law, 
and not the evidence, is dispositive in this case.  

VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless, non-prejudicial error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 5- 2004 (holding that under 38 U.S.C. § 
5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit, and that 
under 38 U.S.C.A. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).


ORDER

Entitlement to payment of compensation at the monthly rate of 
$2,163, plus any additional amounts for dependents, for the 
period from January 28, 1988, through November 30, 2001, is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


